       Case 1:20-cv-00721-AJN-KNF Document 26 Filed 09/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                     9/11/20
SOUTHERN DISTRICT OF NEW YORK


  Marcos Acevedo,

                         Plaintiff,
                                                                      20-cv-721 (AJN)
                 –v–
                                                                          ORDER
  Harvard Maintenance Company, et al.,

                         Defendants.




ALISON J. NATHAN, District Judge:

       On May 4, 2020, Defendants filed a motion to dismiss Plaintiff’s Complaint pursuant to

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). Dkt. Nos. 14–16. On May 8, 2020, the

Court ordered that if the pro se Plaintiff intended either to file an amended complaint or an

opposition to Defendants’ motion to dismiss, he was to do so by June 26, 2020. Dkt. No. 19. On

July 21, 2020, the Court sua sponte extended Plaintiff’s deadline, giving him until August 20,

2020 to respond. Dkt. No. 23. On August 31, 2020, the Court again sua sponte extended

Plaintiff’s deadline to September 9, 2020. Dkt. No. 24. On September 9, 2020, the Court

received a letter from the Plaintiff requesting an extension until March 3, 2021 to file a response.

Dkt. No. 25.

       Given the significant delay in this case, the Court will not grant the Plaintiff’s requested

extension, which would set the new deadline at over eight months after Defendants filed their

motion to dismiss. Because of the special solicitude afforded to pro se litigants, however, the

Court will nonetheless again extend Plaintiff’s deadline to respond to Defendants’ motion to

dismiss in order to give him sufficient time to address Defendants’ claims. Accordingly, it is
       Case 1:20-cv-00721-AJN-KNF Document 26 Filed 09/11/20 Page 2 of 2




hereby ORDERED that Plaintiff shall serve his opposition to Defendants’ motion to dismiss by

no later than November 20, 2020.

       If the Court does not receive any opposition by that date, it will deem Defendants’ motion

unopposed. The Clerk’s Office is directed to mail a copy of this order to Plaintiff and note

service on the docket.

       SO ORDERED.

Dated: September 10, 2020
       New York, New York


                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
